Exhibit 10.1
 
Confidential Materials omitted and filed separately with the
Securities and Exchange Commission.  Double asterisks denote omissions.
 
[a10-1.jpg]
SECTION B – SUPPLIES OR SERVICES AND PRICES/COSTS
Option 2  Option for Additional Items Items:
ITEM
0003
SUPPLIES/SERVICES
BioThrax [**] product
BioThrax [**] product
[**] upon date of delivery
[**]
To be delivered in accordance with
the delivery schedule on contract
Line(s) Of Accounting:
927ZLBG 2642 2013 75-13-0943
5623RF1101 $[**]
927ZLCH 2642 2013 75-13-0943
5623RF1101 $[**]
927ZLCJ 2642 2013 75-13-0943
5623RF1101 $[**]
939ZTGA 2642 2013 75-X-0956
5664711101 $[**]
939ZWUX 2642 2013 75-X-0956
5664711101 $[**]
QTY/UNIT
[**]
Doses
UNIT PRICE
$[**]
EXTENDED PRICE
$[**]

Exercise of Option
1            The purpose of this modification is to:

2 Purchase [**] does on CLIN 0003 and provide funding in the amount of $[**]

3 As a result of this modification, total contract value remains the same and
total funding is increased by $[**], from $[**] to $[**].

4            Add mandatory CDC Local Clause – Needle Exchange, below.
CDC100.0001 Needle Exchange (May 2013)
The Contracting Officer shall insert the following clause in all solicitations
and contract including FY13 appropriations.
No funds appropriated in the FY13 Appropriations Act and obligated to this
contract may be used to carry out any program of distributing sterile needles or
syringes for the hypodermic injection of any illegal drug.
(End of clause)
TOTAL AMOUNT OBLIGATE ON THIS MODIFICATION: $[**]
 
 